


110 HR 2833 IH: Preexisting Condition Exclusion

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2833
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Courtney (for
			 himself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974, title XXVII of the Public Health Service Act, and the
		  Internal Revenue Code of 1986 to provide additional limitations on preexisting
		  condition exclusions in group health plans and health insurance coverage in the
		  group and individual markets.
	
	
		1.Short titleThis Act may be cited as the
			 Preexisting Condition Exclusion
			 Patient Protection Act of 2007.
		2.Amendments
			 relating to preexisting condition exclusions under group health plans
			(a)Amendments to
			 the Employee Retirement Income Security Act of 1974
				(1)Reduction in
			 look-back periodSection 701(a)(1) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1181(a)(1)) is amended by striking
			 6-month period and inserting 30-day
			 period.
				(2)Reduction in
			 permitted preexisting condition limitation periodSection
			 701(a)(2) of such Act (29 U.S.C. 1181(a)(2)) is amended by striking 12
			 months and inserting 3 months, and by striking 18
			 months and inserting 9 months.
				(b)Amendments to
			 the Public Health Service Act
				(1)Reduction in
			 look-back periodSection 2701(a)(1) of the Public Health Service
			 Act (42 U.S.C. 300gg(a)(1)) is amended by striking 6-month
			 period and inserting 30-day period.
				(2)Reduction in
			 permitted preexisting condition limitation periodSection
			 2701(a)(2) of such Act (42 U.S.C. 300gg(a)(2)) is amended by striking 12
			 months and inserting 3 months, and by striking 18
			 months and inserting 9 months.
				(c)Amendments to
			 the Internal Revenue Code of 1986
				(1)Reduction in
			 look-back periodParagraph
			 (1) of section 9801(a) of the Internal Revenue Code of 1986 (relating to
			 limitation on preexisting condition exclusion period and crediting for periods
			 of previous coverage) is amended by striking 6-month period and
			 inserting 30-day period.
				(2)Reduction in
			 permitted preexisting condition limitation periodParagraph (2)
			 of section 9801(a) of such Code is amended by striking 12 months
			 and inserting 3 months, and by striking 18 months
			 and inserting 9 months.
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to group health plans for plan years
			 beginning after the end of the 12th calendar month following the date of the
			 enactment of this Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers ratified before the
			 date of the enactment of this Act, the amendments made by this section shall
			 not apply to plan years beginning before the earlier of—
					(A)the date on which
			 the last of the collective bargaining agreements relating to the plan
			 terminates (determined without regard to any extension thereof agreed to after
			 the date of the enactment of this Act), or
					(B)3 years after the
			 date of the enactment of this Act.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by the amendments made by this section shall
			 not be treated as a termination of such collective bargaining agreement.3.Amendments
			 relating to preexisting condition exclusions in health insurance coverage in
			 the individual market
			(a)Applicability of
			 group health insurance limitations on imposition of preexisting condition
			 exclusions
				(1)In
			 generalSection 2741 of the Public Health Service Act (42 U.S.C.
			 300gg–41) is amended—
					(A)by redesignating
			 the second subsection (e) (relating to market requirements) and subsection (f)
			 as subsections (f) and (g), respectively; and
					(B)by adding at the
			 end the following new subsection:
						
							(h)Application of
				group health insurance limitations on imposition of preexisting condition
				exclusions
								(1)In
				generalSubject to paragraph (2), a health insurance issuer that
				provides individual health insurance coverage may not impose a preexisting
				condition exclusion (as defined in subsection (b)(1)(A) of section 2701) with
				respect to such coverage except to the extent that such exclusion could be
				imposed consistent with such section if such coverage were group health
				insurance coverage.
								(2)LimitationIn
				the case of an individual who—
									(A)is enrolled in
				individual health insurance coverage;
									(B)during the period
				of such enrollment has a condition for which no medical advice, diagnosis,
				care, or treatment had been recommended or received as of the enrollment date;
				and
									(C)seeks to enroll
				under other individual health insurance coverage which provides benefits
				different from those provided under the coverage referred to in subparagraph
				(A) with respect to such condition,
									the issuer
				of the individual health insurance coverage described in subparagraph (C) may
				impose a preexisting condition exclusion with respect to such condition and any
				benefits in addition to those provided under the coverage referred to in
				subparagraph (A), but such exclusion may not extend for a period of more than 3
				months..
					(2)Elimination of
			 COBRA requirementSubsection (b) of such section is
			 amended—
					(A)by adding
			 and at the end of paragraph (2);
					(B)by striking the
			 semicolon at the end of paragraph (3) and inserting a period; and
					(C)by striking
			 paragraphs (4) and (5).
					(3)Conforming
			 amendmentSection 2744(a)(1) of such Act (42 U.S.C.
			 300gg–44(a)(1)) is amended by inserting (other than subsection
			 (h)) after section 2741 .
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market after the end of the 12th calendar month
			 following the date of the enactment of this Act.
			
